Case: 5:20-cv-00333-DCR-MAS Doc #: 30 Filed: 03/10/21 Page: 1 of 1 - Page ID#: 805




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

   J&H LANMARK, INC.,                              )
                                                   )
               Plaintiff,                          )      Civil Action No. 5: 20-333-DCR
                                                   )
   V.                                              )
                                                   )
   TWIN CITY FIRE                                  )              JUDGMENT
   INSURANCE COMPANY,                              )
                                                   )
               Defendant.                          )

                                      ***    ***   ***   ***

          Pursuant to Rule 58 of the Federal Rules of Civil Procedure, and in accordance with

 the Memorandum Opinion and Order entered this date, it is hereby

          ORDERED and ADJUDGED as follows:

          1.       Judgment is entered in favor of Defendant Twin City Fire Insurance Company

 with respect to the claims asserted in this action.

          2.       This action is DISMISSED and STRICKEN from the Court’s docket.

          3.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

 delay.

          Dated: March 10, 2021.




                                                -1-
